                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION
                                                        20-4018-01-CR-C-RK
 UNITED STATES OF AMERICA,                        No.

                        Plaintiff,                18 U.S.C. § 922(g)(1)
                                                  NMT 10 Years Imprisonment
          v.                                      NMT $250,000 Fine
                                                  NMT 3 Years Supervised Release
 DOMINIQUE LAVELL HELTON,                         Class C Felony
  [DOB: 03/29/1990]
                                                  $100 Special Assessment
                        Defendant.

                                      INDICTMENT

THE GRAND JURY CHARGES THAT:

                                (Felon in Possession of a Firearm)
                                      18 U.S.C. § 922(g)(1)

         On or about July 18, 2019, within Cole County, in the Western District of Missouri, the

defendant, DOMINIQUE LAVELL HELTON, knowing he had previously been convicted of a

crime punishable for a term exceeding one year, knowingly possessed, in and affecting commerce,

a firearm, that is, a Glock, Model 26, 9mm pistol, serial number BZT794; in violation of Title 18,

United States Code, Sections 922(g)(1) and 924(a)(2).

                                                    A TRUE BILL.



                                                    /S/ Eugene O’Loughlin
                                                    FOREPERSON OF THE GRAND JURY


/S/ Aaron M. Maness
Aaron M. Maness
Assistant United States Attorney
Missouri Bar No. 63666

Dated:    02/26/2020




               Case 2:20-cr-04018-RK Document 1 Filed 02/26/20 Page 1 of 1
